DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 101
	Claims 1-16 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 14 are directed toward methods, and apparatuses.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of evaluating at least one object point of a three-dimensional environment of the driver and outputting an attention-related driver state in dependence on said evaluation, which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the viewing direction is captured with sensor support, there are no positively claimed limitations regarding the system using and capturing data in real time using sensors to evaluate the driver attention..  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 7-8 and 16-17, there is no claimed use of the new driveline ratio.  Rather, as mentioned above, the claims merely recite the collection of data and the output of an attention-related driver state

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 10 are implemented on a computer and there are no further limitations or structural elements, e.g. the sensor support, that go beyond the computer, it can clearly be seen that the abstract idea of determining an outputting an attention-related deriver state is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1, 14: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-13, 15-16 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-13, 15-16 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 2013/0169785) 
As to claim 1 Matthews discloses a method for driver state evaluation with respect to a driver of a vehicle, the method comprising the acts of: 
capturing a viewing direction of the driver into a field of view that is defined relative to the vehicle with sensor support and ascertaining a solid angle aligned with the viewing direction in dependence on at least one parameter that influences the field of view(Paragraph 28 “In an example embodiment, the OAM 30 can use the operator sight of direction or FOV provided by the OOM 24 and the machine path provided by the MPM 26 to make this determination. If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object.”); and 
evaluating at least one object point of a three-dimensional environment of the driver on the basis of his position with respect to the ascertained solid angle and determining (Paragraph 28 “If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object. It is also contemplated that in an example embodiment the OPM 28 can provide locations of objects or obstacles that are in the machine path, and the OAM 30 can determine whether those locations are within an operator FOV.”) and 
outputting an attention-related driver state in dependence on said evaluation (Paragraph 28 “If the determination is made that an operator is not aware of the obstacle, then an alert can be provided at block 50. For example, the OAM 30 or controller 22 can trigger an alarm at the cab 16. In an example embodiment, the alarm can increase in urgency, such as increased volume or frequency as the machine 10 approaches the object. In an example embodiment, the alarm can be triggered when the machine is within a predetermined distance of the object.”). 
As to claim 2 Matthews discloses a method wherein the solid angle is ascertained in the capturing act such that the viewing direction extends through the center of the solid angle (Figure 1, Paragraph 28 “If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object.”). 
As to claim 3 Matthews discloses a method wherein the at least one parameter characterizes a seating position and/or an anatomical property of the driver and is ascertained by sensor or is provided via an interface (Paragraph 21 “In an example embodiment, the OOM 24 can be configured to determine the orientation of an operator positioned in the cab 16. For example, the OOM 24 can use sensor input provided by one or more optical and/or infrared cameras or other sensors positioned in the cab 16 to determine operator orientation.”). 
(Paragraph 26 “At decision block 44 a determination can be made as to whether an object lies within the current machine path. For example, the OPM 28 can determine whether location parameters associated with a predetermined marked location, and those associated with a dynamically detected object, fall within the region defined by a projected machine track that is based on current machine 10 location, implement width, and heading”). 

As to claim 5 Matthews discloses a method wherein the at least one parameter characterizes a speed of the vehicle (Paragraph 26 “Machine speed can be used to determine object proximity.”). 
As to claim 6 Matthews discloses a method wherein the at least one parameter is defined by interior components of the vehicle (Paragraph 21 “In an example embodiment, the OOM 24 can be configured to determine the orientation of an operator positioned in the cab 16. For example, the OOM 24 can use sensor input provided by one or more optical and/or infrared cameras or other sensors positioned in the cab 16 to determine operator orientation. In an example embodiment, one or more sensors/cameras can be positioned in various locations throughout the cab, such as at the front of the cab facing rearward, the rear of the cab facing forward, and at the sides of the cab 16 facing inward. The OOM 24 can comprise one or more image processing, pattern recognition, face detection or other algorithms configured to detect an operator and determine the orientation of an operator's head to determine the direction that an operator is looking”). 
As to claim 8 Matthews discloses a method wherein one or more objects located outside the vehicle are captured by sensor and each of said captured objects located outside the vehicle defines at least one object point of the three-dimensional environment of the driver(Paragraph 25 “For example, the OAM 30 can receive current geographic position from a GPS receiver at the machine 10, or from the MPM 26 and compare current location to the location coordinates for an object in the machine path as received from the OPM 28.”). 

As to claim 9 Matthews discloses a method wherein 
a virtual cross-sectional area through the solid angle and a lateral delimitation of said cross-sectional area are defined in dependence on the distance thereof from the driver on the basis of the ascertained solid angle(Paragraph 21 “an example embodiment, head orientation can be determined, and from that, the directional gaze. As an example, directional gaze can be expressed in terms of bearing. By way of example, but not limitation, the FOV 18 for an operator can be determined by knowing the bearing of the line of sight as indicated by the arrow O. For example a FOV can be defined as a predetermined area or cone or volume having the operator line of sight as its center “, Figure 1); and 
the evaluation of the at least one object point on the basis of the position thereof with respect to the ascertained solid angle is performed on the basis of a mathematical projection of the object point onto the virtual cross-sectional area(Paragraph 23 “In addition, a dynamic obstacle detection means can provide input regarding detected obstacles. For example, a radar, ladar or other type of detector can be configured to detect objects within its line of sight to provide input regarding obstacles that may not have been previously known, such as rock piles that have been formed in the course of working a field. In an example embodiment the radar detector can be configured to provide the heading and distance to the detected object”, Figure 1). 
As to claim 10 Matthews discloses a method wherein 
the at least one object point is evaluated as not having been noticed by the driver if the at least one object point, when projected onto the virtual cross-sectional area, does not lie within the lateral delimitation of the virtual cross-sectional area(Paragraph 28 “decision block 48 a determination can be made as to whether an operator is aware of the obstacle in the machine path. In an example embodiment, the OAM 30 can use the operator sight of direction or FOV provided by the OOM 24 and the machine path provided by the MPM 26 to make this determination.”). 
As to claim 11 Matthews discloses a method wherein
the at least one object point is evaluated as having been noticed by the driver if the at least one object point, when projected onto the virtual cross-sectional area, lies within the lateral delimitation of the virtual cross-sectional area(Paragraph 28 “At decision block 48 a determination can be made as to whether an operator is aware of the obstacle in the machine path. In an example embodiment, the OAM 30 can use the operator sight of direction or FOV provided by the OOM 24 and the machine path provided by the MPM 26 to make this determination. If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object. It is also contemplated that in an example embodiment the OPM 28 can provide locations of objects or obstacles that are in the machine path, and the OAM 30 can determine whether those locations are within an operator FOV. If it is determined that an operator is aware of an object, the method can continue at block 42.”). 
As to claim 13 Matthews discloses a method wherein
a functionality of the vehicle is controlled on the basis of the attention-related driver state that is output(Paragraph 28 “For example, the OAM 30 or controller 22 can trigger an alarm at the cab 16. In an example embodiment, the alarm can increase in urgency, such as increased volume or frequency as the machine 10 approaches the object. In an example embodiment, the alarm can be triggered when the machine is within a predetermined distance of the object.”). 
As to claim 14 the claim is interpreted and rejected as in claim 1.
As to claim 15 Matthews discloses vehicle comprising the apparatus according to claim 14(Paragraph 18 “For example, while the exemplary embodiments are discussed in the context of an agricultural vehicle, it will be understood that the present invention is not limited to that particular arrangement.”). 
As to claim 16 Matthews discloses a vehicle, wherein the vehicle is a motor vehicle(Paragraph 2 “This invention relates generally to occupant detection systems, and more specifically to operator awareness systems at a vehicle or machine.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2013/0169785) in view of Takahashi (US 2014/0225725)
As to claim 7 Takahashi teaches a method wherein the at least one object point of the three-dimensional environment of the driver is provided by a predetermined point on the vehicle itself(Paragraph 40 “As shown in FIG. 4, an area indicated by the arrow 84, i.e., an area faced by the driver 100 on the left-hand side of the first axis 80 (counterclockwise), is referred to as an area (hereinafter referred to as a "visual distraction area") in which the ECU 18 (visual distraction judging function 52) judges that the driver 100 is visually distracted. Similarly, an area indicated by the arrow 86, i.e., an area faced by the driver 100 on the right-hand side of the second axis 82 (clockwise), also is referred to as a visual distraction area.”)
It would have been obvious to one of ordinary skill to modify Matthews to include the teachings of having the object point be a point on the vehicle itself for the purpose of reducing the driver distraction.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2013/0169785) in view of Goldman-Shenhar (US 2018/0173230)
As to claim 12 Goldman-Shenhar teaches a method wherein 
the evaluation of the at least one object point characterizes a probability with which the driver notices the at least one object point(Paragraph 208 “Variables for generating the probability of awareness include object information (position, dynamics, etc.), user gaze (e.g., direction, time or timing), visual clutter, driver attentiveness, or other indicator of driver context.”). 
	It would have been obvious to one of ordinary skill to modify Matthews to include the teachings of calculating a probability that a driver notices an object for the purpose of determining the level of awareness of the driver. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
6/11/2021